DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-25 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein ones of the plurality of NMOS TFTs comprise: a gate electrode formed on a gate dielectric layer formed on a fin; a pair of sidewall spacers formed along opposite sides of the gate electrode; and a pair of source/drain regions formed on opposite sides of and extending beneath the gate electrode, and wherein the pair of source/drain regions is formed adjacent to the sidewall spacers and above a top surface of the gate dielectric layer (claim 1); an upper device layer formed on the bonding layer material, the upper device layer including a second structure comprising a plurality of NMOS thin-film transistors (TFT), wherein respective ones of the plurality of NMOS TFTs comprise: a gate electrode formed on a gate dielectric layer formed on a fin; a pair of sidewall spacers formed along opposite sides of the gate electrode; and a pair of source/drain regions formed on opposite sides of and extending beneath the gate electrode, and wherein the pair of source/drain regions is formed adjacent to the sidewall spacers and above a top surface of the gate dielectric layer (claim 14); forming an upper device layer formed on the bonding layer material, the upper device layer 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892